Citation Nr: 0330957	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


(The issue of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a shell fragment wound to the 
left knee, Muscle Groups XIV and XV, with retained foreign 
bodies will be the subject of a separate decision).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In July 1999, the Board denied the veteran's claim of 
entitlement to an initial evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the left knee, 
Muscle Groups XIV and XV, with retained foreign bodies.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in May 2000, the 
Court issued an Order vacating the Board's July 1999 
decision denying an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies, based on a 
joint motion of the parties.  

The veteran's case was remanded by the Board to the RO in 
January 2001 for additional development consistent with the 
Court's Order.  The case was then certified by the RO back 
to the Board in January 2002.  The veteran was represented 
before the Court by a private attorney on this issue.  The 
veteran's attorney submitted additional argument in support 
of the veteran's claim in January 2002, and waived 
consideration by the agency of original jurisdiction.  In 
July 2000, the Board contacted the attorney and inquired as 
to whether he would continue to serve as the veteran's 
representative.  The attorney responded by submitting 
evidence of his retention as the veteran's representative 
regarding the issue of an increased rating for the left knee 
in November 2000.  The representation agreement limited the 
representation strictly to the issue of an increased rating 
for the service-connected left knee disability.  

The RO contacted the attorney in December 2000, and notified 
that the veteran had previously given power of attorney to 
the Disabled American Veterans (DAV) prior to the November 
2000 letter of engagement for the left knee issue.  The 
attorney was advised that the RO intended to honor the power 
of attorney in favor of the DAV for any claims or actions 
not related to the scope of the attorney's representation.

In May 2001, the DAV, on behalf of the veteran, submitted a 
formal claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  The 
TDIU claim was denied by the RO in July 2001.  The veteran 
submitted a statement to the RO in August 2001, which may be 
construed as a notice of disagreement to the July 2001 RO 
decision.  

The veteran's attorney submitted a statement in July 2001 in 
which he noted that the veteran's claim for TDIU had been 
denied.  He stated that his statement was to serve as a 
notice of disagreement or appeal, as appropriate.  In the 
January 2002 submission, the attorney stated that the 
veteran had perfected an appeal regarding the TDIU issue.  
The record does not reflect that the attorney is authorized 
to represent the veteran in regard to the TDIU issue, and 
the proper representative on this issue is noted on the 
first page of this decision.  

Pertinent VA regulations limit a veteran to one 
representative at a time for a specific claim.  38 C.F.R. § 
20.601 (2002).  Normally, a designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607 (2002).  However, a veteran may limit the scope of 
representation by an attorney to specifically identified 
issues and the designation of an attorney revokes prior 
representation only as to those issues.  38 C.F.R. §§ 
20.603(a), 20.607 (2002).  Applying the regulations, it is 
clear that the attorney represents the veteran only on the 
issue which was before the Court, and that DAV is recognized 
as the veteran's representative with regard to the TDIU 
claim.  Although it is the general policy of the Board to 
address all issues in a single decision, the Board has 
regulations and procedures in place to issue separate 
decisions where that is appropriate, including the situation 
where different representatives are involved.  Consequently, 
it is necessary and appropriate for the RO to develop and 
adjudicate the increased evaluation claim which has been 
remanded by the Court independently from the claim 
concerning a TDIU.  38 C.F.R. §§ 19.8, 19.30, 20.1301 
(2002).  The issue of entitlement to an initial evaluation 
in excess of 20 percent for residuals of a shell fragment 
wound to the left knee, Muscle Groups XIV and XV, with 
retained foreign bodies is the subject of a separate 
decision of the Board.  


REMAND

The RO denied entitlement to a TDIU rating in July 2001, and 
so informed the veteran that same month.  In August 2001, 
the veteran submitted a statement that specifically 
addressed the denial of his TDIU.  The Board finds that this 
communication can be liberally construed as a disagreement 
with the July 2001 determination and a desire for appellate 
review.  38 C.F.R. § 20.201 (2002).  As a statement of the 
case on this matter has not been issued, additional action 
by the RO is required as set forth below.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return 
this issue to the Board only if the veteran perfects his 
appeal in full accordance with the provisions of 38 U.S.C.A. 
§ 7105.  

This case is hereby REMANDED to the RO for the following 
development:




1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations as 
16 Vet. App. 183, 187 (2002).  

2.  The RO should furnish the veteran 
with a statement of the case covering 
the issue of entitlement to a total 
disability rating based on 
unemployability due to service connected 
disability.  The RO should ensure that 
the veteran is given notice of all steps 
required to appeal that issue, and that 
he be given an opportunity to complete 
the steps necessary to complete the 
appeal.  He should be advised of the 
time limit in which he can perfect an 
appeal to the Board on the issue by 
filing a proper substantive appeal.  See 
38 C.F.R. § 20.302(2002).  If, and only 
if, the veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002).  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




